DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/721,183 originally filed 12/19/2019 claims no foreign priority.

Current Status
This office action is a first office action, non-final rejection based on the merits.  This application, 16/721,183 was filed 12/19/2019.  Claims 1-20, are pending and have been considered below.

Claim Objections
Claims 8-11 are objected to because of the following informalities: 

Regarding claim 8 Applicant uses the word “orce” on line 25.  Examiner believes this is a typographical error and should read “Force.”  Appropriate correction is required.

Regarding claims 9-11:  claims 9-11 are also objected to due to the objection for claim 8 and the dependency of claims 9-11 on claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2:  Claim 2 recites the limitation “the regional confidence factor” in line 27.  There is insufficient antecedent basis for this limitation in the claim.
	Examiner will examine claim 2 on the merits as best understood.     

Regarding claims 3-4 and 6-7:  claims 3-4 and 6-7 are also rejected due to the rejection for claim 2 and the dependency of claims 3-4 and 6-7 on claim 2.

Regarding claim 18 applicant claims the following limitations:  
	determining that the first sensing region is a correct sensing region based on the first regional confidence factor; 
	determining that the second sensing region is a correct sensing region based on the second regional confidence factor; 
	determining an activation area of the incorrect sensing region based on an activated state of the first sensor; 
	determining a force distribution of the incorrect sensing region based on the peak generated electrical signal of the first sensor line (lines 3-10).  Examiner is confused as to whether the “first sensing region” or the “second sensing region” is the “incorrect sensing region” claimed in the limitations of lines 7-10.  Examiner will examine the limitations with the “first sensing region” as the “incorrect sensing region” as the limitations of lines 7-10 claims the “activation area” and the “force distribution” of the “incorrect sensing region” are based on the “first sensor.”  However, Applicant may have had a different interpretation in mind.  Explanations are requested.
             Examiner will examine claim 18 on the merits as best understood.     

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.

Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
	A method comprising: 
detecting a force applied to a sensing area of a sensor system, the sensing area including a first sensing region and a second sensing region;
	determining that the first sensing region is a correct sensing region; 
determining that the second sensing region is an incorrect sensing region;
determining an activation area of the incorrect sensing region;
determining a force distribution of the incorrect sensing region;
calculating a corrected corresponding force measurement of the incorrect sensing region based on the activation area and force distribution of the incorrect sensing region.

	Claim 12 is copied below, with the limitations belonging to an abstract idea being underlined.
	A sensor system comprising: 
	a sensing area disposed along a surface of the sensor system; 
	a first sensing region disposed within the sensing area comprising a first sensor configured to detect a force applied to the surface of the sensing area; 
	a second sensing region disposed within the sensing area comprising a second sensor configured to detect a force applied to the surface of the sensing area; and 
	a processor that, when executing computer readable and executable instructions of the sensor system, causes the sensor system to: 
		detect a force applied to the sensing area of a sensor system, the sensing area 	including a first sensing region and a second sensing region; 
		determine that the first sensing region is a correct sensing region; 
		determine that the second sensing region is an incorrect sensing region;   
		determine an activation area of the incorrect sensing region; 
		determine a force distribution of the incorrect sensing region; and 
		calculate a corrected corresponding force measurement of the incorrect sensing 	region based on the activation area and force distribution of the incorrect sensing region.  

	The limitations underlined can be considered to describe mental processes or a mathematical concept.  The word “determine” can have several meanings such as calculating, measuring, comparing, identifying, etc., therefore the word “determine” has a very broad meaning.  As such, the limitations underlined above using the word “determine” can be considered to describe a mental process.  Additionally, the limitation using the word “calculate” can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations/two-group significance tests for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer, computer product, or computer system do not offer a meaningful limitation beyond generally linking the use of the method to a computer (see Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
 The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claims do not recite a particular machine applying or being used by the abstract idea. The claims do not effect a real-world transformation or reduction of any particular article to a different state or thing.  As the word “determine” can have several meanings, the phrase that follows the word “determine” is not directed toward a practical application.  Examiner respectfully suggests the word “determine” be refined to convey how “the first sensing region is a correct sensing region,” “the second sensing region is an incorrect sensing region,” “an activation area of the incorrect sensing region,” “a force distribution of the incorrect sensing region” are determined.  Additionally, manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.  
The claims do not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1 and 12 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

14.	Dependent claims 2-11 and 13-20 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself).  Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept to applying algorithms such as improving the performance of a computer or any technology, and do not meaningfully limit the performance of the application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Di Pardo et al., hereinafter Di Pardo, U.S. Pub. No. 2019/0357811 A1.

Regarding Independent claim 1 Di Pardo teaches:
	A method comprising: 
	detecting a force applied to a sensing area of a sensor system, the sensing area including a first sensing region and a second sensing region (Di Pardo, figs 9A, 10A, 11A, 12A, ¶ 0138-¶ 0139:  Di Pardo teaches the pressure maps that show areas of pressure (¶ 0138)) ; 
	determining that the first sensing region is a correct sensing region; 
	determining that the second sensing region is an incorrect sensing region (Di Pardo, ¶ 0138-¶ 0139:  Di Pardo teaches “areas mostly involved in exertion of pressure are the intermediate and distal phalanges of all five fingers” which discloses “a correct sensing region” and the “noise on the rest of the hand is generally found to be not higher than 20-30% of the total force exerted by the hand” where “the noise on the rest of the hand” discloses “an incorrect sensing region”) ; 
	determining an activation area of the incorrect sensing region (Di Pardo, Fig 10C, 12C, 
¶0144-¶ 0146:  Di Pardo teaches “the areas of the pressure map where, for each type of grasp, the concentration of noise (where applicable) is to be expected are encompassed with jagged outlines” thereby disclosing an “activation area of the incorrect sensing region”); 
	determining a force distribution of the incorrect sensing region (Di Pardo, figs 9A, 10A, 11A, 12A, ¶ 0137: Di Pardo teaches the “topographic map of which may be seen in fig 9A, with relative intensity of activation on the basis of the shading” disclosing “determining a force distribution”); and 
	calculating a corrected corresponding force measurement of the incorrect sensing region based on the activation area and force distribution of the incorrect sensing region (Di Pardo, ¶ 0133-¶ 0136:  Di Pardo teaches “filtering any possible background noise or activations of the sensor that are not to be attributed to the type of grasp” (¶ 0133) where the “noise” is related to a “force distribution”  and an activation area” (see above) and “filtering” discloses “calculating a corrected corresponding force measurement”).  

Regarding claim 5 Di Pardo teaches:
	the first sensing region is placed in an inactive state if the detected force of the first sensing region is outside a ratio threshold when compared to the detected force of the second sensing region (Di Pardo, ¶ 0159-¶ 0163:  Di Pardo teaches “involvement thresholds” which are “defined as a fraction of sensitive elements SS involved over the total number of sensitive elements SS of the map area” (¶ 0161) where active sensitive elements SS are  different  for different grasps.  Di Pardo also teaches “recording the information supplied by the sensitive elements SS or each map area and comparing it with the involvements thresholds that can be applied for the different types of grasp” (¶ 0162) therefore once the type of grasp is determined, data from specific  sensing regions is not necessary therefore the “sensing region is placed in an inactive state”).  

Regarding Independent claim 12 Di Pardo teaches:
	A sensor system comprising: 
	a sensing area disposed along a surface of the sensor system; 
	a first sensing region disposed within the sensing area comprising a first sensor configured to detect a force applied to the surface of the sensing area; 
	a second sensing region disposed within the sensing area comprising a second sensor configured to detect a force applied to the surface of the sensing area (Di Pardo, fig 4A, ¶ 0046, ¶ 0156:  Di Pardo teaches pockets (20) that hold pressure sensors representing areas of a glove (fig 4A, ¶ 0046) where the areas of a glove disclose “a sensing area disposed along a surface of the sensor system” and that each of the pressure sensors detect forces “along an area of the corresponding pressure sensor PS” (¶ 0156) which discloses different sensing regions corresponding to different sensors); and 
	a processor that, when executing computer readable and executable instructions of the sensor system (Di Pardo, fig 1, ¶ 0039:  Di Pardo teaches a “processing unit 8 configured for receiving data and/or signals from the sensorized glove 2” and is “configured for processing said data” (¶ 0039), causes the sensor system to: 
		detect a force applied to the sensing area of a sensor system, the sensing area 	including a first sensing region and a second sensing region (Di Pardo, figs 9A, 10A, 11A, 12A, ¶ 0138-¶ 0139:  Di Pardo teaches the pressure maps that show areas of pressure (¶ 0138));  
		determine that the first sensing region is a correct sensing region; 
		determine that the second sensing region is an incorrect sensing region (Di Pardo, ¶ 0138-¶ 0139:  Di Pardo teaches “areas mostly involved in exertion of pressure are the intermediate and distal phalanges of all five fingers” which discloses “a correct sensing region” and the “noise on the rest of the hand is generally found to be not higher than 20-30% of the total force exerted by the hand” where “the noise on the rest of the hand” discloses “an incorrect sensing region”);    
		determine an activation area of the incorrect sensing region (Di Pardo, Fig 10C, 12C, ¶0144-¶ 0146:  Di Pardo teaches “the areas of the pressure map where, for each type of grasp, the concentration of noise (where applicable) is to be expected are encompassed with jagged outlines” thereby disclosing an “activation area of the incorrect sensing region”); 
		determine a force distribution of the incorrect sensing region (Di Pardo, figs 9A, 10A, 11A, 12A, ¶ 0137: Di Pardo teaches the “topographic map of which may be seen in fig 9A, with relative intensity of activation on the basis of the shading” disclosing “determining a force distribution”); and 
		calculate a corrected corresponding force measurement of the incorrect sensing 	region based on the activation area and force distribution of the incorrect sensing region (Di Pardo, ¶ 0133-¶ 0136:  Di Pardo teaches “filtering any possible background noise or activations of the sensor that are not to be attributed to the type of grasp” (¶ 0133) where the “noise” is related to a “force distribution”  and an activation area” (see above) and “filtering” discloses “calculating a corrected corresponding force measurement”). 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 6, 8-9, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Di Pardo et al., hereinafter Di Pardo, U.S. Pub. No. 2019/0357811 A1 in view of Barfield et al., hereinafter Barfield, U.S. Pub. No. 2014/0214353 A1.

Regarding claim 2 Di Pardo teaches:
	determining a plurality of activated states of a plurality of sensors of the first sensing region and the second sensing region based on the detected force (Di Pardo, figs 9A, 10A, 11A, 12A, ¶ 0137:  Di Pardo depicts in the pressure maps of fig 9A, 10A. 11A, and 12A, different areas corresponding to the intensity of the pressure (depicted by the shading) for a “plurality of sensors” for different sensing region); 
	determining a first force measurement of the first sensing region based on generated electrical signals of the plurality of sensors of the first sensing region; 
	determining a second force measurement of the second sensing region based on generated electrical signals of the plurality of sensors of the second sensing region (Di Pardo, fig 2, 
¶ 0047:  Di Pardo teaches the pressure sensors form a sensor network that “includes a plurality of electrical connections” connected to the pressure sensors disclosing the “force measurement(s)” of the different “sensing region(s)” are “based on electrical signals”); 
	determining a total applied force based on the first force measurement and the second force measurement (Di Pardo, ¶ 0137-¶ 0138, ¶ 0140, ¶ 0142:  Di Pardo teaches determining the force by multiplying the pressure by the area (¶ 0137).  Di Pardo teaches the noise for each type of grip compared to the “total force exerted by the hand”(¶ 0138) disclosing “a total applied force”); 
	determining a first relative magnitude of the first sensing region based on the first force measurement of the plurality of sensors of the first sensing region, a first area of the first sensing region, and at least a portion of a total area of the sensing area; 
	determining a second relative magnitude of the second sensing region based on the second force measurement of the plurality of sensors of the second sensing region, the first area of the first sensing region, and at least the portion of the total area of the sensing area (Di Pardo, fig 9B, ¶ 0137:  Di Pardo teaches the “mean pressures of each sensor multiplied by the area involved in the detection yield a mean force value (F), and the average of the forces (F) detected by the various sensors is the force F represented by the time plot” (¶ 0137) thereby disclosing “the relative magnitude”  of different “sensing regions”;
	determining a first regional confidence factor for the first sensing region based on the first relative magnitude and the total applied force; 
	determining a second regional confidence factor for the second sensing region based on the second relative magnitude and the total applied force (Di Pardo, ¶ 0138, ¶ 0140, ¶ 0142:  Di Pardo teaches the percentage of noise with respect to the total force applied for various grips.  A person of ordinary skill in the art would understand the total percentage would be 100% and knowing the percentage of the force that represents noise, which represents the “second sensing region” (see claim 1 above), one could easily determine the percentage of total force representing the “first sensing region” where the percentage of total force discloses a  “regional confidence factor”);   
	Di Pardo does not teach:	
	determining a raw confidence factor based on the first regional confidence factor and the second regional confidence factor; 
	initiating a correction algorithm to calculate a corrected confidence factor based on a comparison of the raw confidence factor and a threshold confidence factor; 
	determining a corrected regional confidence factor for the incorrect sensing region based on the second relative magnitude, the corrected corresponding force measurement for the incorrect sensing region, and the total applied force; 
	determining the corrected confidence factor by averaging the regional confidence factor of the correct sensing region and the corrected regional confidence factor of the incorrect sensing region; and 
	determining if the corrected confidence factor is below the threshold confidence factor.  
	Barfield teaches:
	 determining a raw confidence factor based on the first regional confidence factor and the second regional confidence factor; 
	initiating a correction algorithm to calculate a corrected confidence factor based on a comparison of the raw confidence factor and a threshold confidence factor; 
	determining a corrected regional confidence factor for the incorrect sensing region based on the second relative magnitude, the corrected corresponding force measurement for the incorrect sensing region, and the total applied force; 
	determining the corrected confidence factor by averaging the regional confidence factor of the correct sensing region and the corrected regional confidence factor of the incorrect sensing region (Barfield, fig 2, fig 4, fig 5,  ¶ 0015:  Barfield teaches a “delta pressure” which is the change in pressure between two events where a force covers a different region.  Barfield teaches “After the method outputs a Confidence Estimate, the method may return to step 210 where more data may be sampled from the pressure sensor that ultimately progresses to outputting more pressure confidence estimates of the pressure signal” disclosing correcting the regional confidence factor for the different “sensing regions” (¶ 0015).  Fig 2 depicts an algorithm “to calculate a corrected confidence factor”); and 
	determining if the corrected confidence factor is below the threshold confidence factor (Barfield, ¶ 0018-¶ 0019, ¶ 0022-¶ 0025:  Barfield teaches the “calculation of Confidence Estimate from pressure data may be used to set and adjust the Delta Pressure threshold value based on the noise present” (¶ 0018) and a “Confidence Estimate” may be used to determine the reliability of a pressure delta measurement (¶ 0019) thereby disclosing if the “corrected confidence factor is below the threshold confidence factor”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the percentages (confidence factors) of different regions as taught by Di Pardo by including the manipulation a confidence estimate (confidence factor) as disclosed by Barfield in order “to provide an indication of the reliability of one pressure sensor over another by relying on the pressure sensor with the best confidence estimate” (Di Pardo, ¶ 0016).   

Regarding claim 3 Di Pardo teaches:
	the first and second force measurements of the plurality of sensors of the first sensing region and of the second sensing region are determined based on peak generated electrical signals of the plurality of sensors of the first sensing region and the second sensing region (Di Pardo, fig 2, ¶ 0047:  Di Pardo teaches the pressure sensors form a sensor network that “includes a plurality of electrical connections” connected to the pressure sensors disclosing the “force measurement(s)” of the different “sensing region(s)” are “based on electrical signals”); 
	the total applied force is determined by summing a first peak force measurement of the first force measurement and a second peak force measurement of the second force measurement (Di Pardo, ¶ 0137-¶ 0138, ¶ 0140, ¶ 0142:  Di Pardo teaches determining the force by multiplying the pressure by the area (¶ 0137).  Di Pardo teaches the noise for each type of grip compared to the “total force exerted by the hand”(¶ 0138) disclosing “a total applied force” where force measurements would be based on “peak force measurement(s)” (see above)); 
	the first relative magnitude of the first sensing region is determined based on the first peak force measurement of the plurality of sensors of the first sensing region, the first area of the first sensing region, and at least the portion of the total area of the sensing area; 
	the second relative magnitude of the second sensing region is determined based on the second peak force measurement of the plurality of sensors of the second sensing region, the first area of the first sensing region, and at least the portion of the total area of the sensing area (Di Pardo, fig 9B, ¶ 0137:  Di Pardo teaches the “mean pressures of each sensor multiplied by the area involved in the detection yield a mean force value (F), and the average of the forces (F) detected by the various sensors is the force F represented by the time plot” (¶ 0137) thereby disclosing “the relative magnitude”  of different “sensing regions”); 
	the correct sensing region is determined based on the first regional confidence factor; 
	the incorrect sensing region is determined based on the second regional confidence factor (Di Pardo, fig 10A, 10C, 12A, 12C, ¶ 0138, ¶ 0142, ¶ 146:  Di Pardo teaches the percentage of the force that represents noise, these areas would represent the “second sensing region” (see claim 1 above), thereby disclosing the “incorrect sensing region” based on a “confidence factor.”  The remaining areas of the grip would represent the “correct sensing region” that would have a “confidence factor” different from the “confidence factor”  of the “incorrect sensing region”); 
	the activation area of the incorrect sensing region is determined based on a plurality of activated states of the plurality of sensors of the incorrect sensing region (Di Pardo, fig 10C, 12C, ¶ 0146:  Di Pardo teaches the “pressure map visible in each figure of this group of figures is arranged as a set of matrices each associated to a sensor PS in a pocket 20” (¶ 0146) where the areas of the force due to noise is represented in a jagged outline (¶ 0146); 
	the force distribution of the incorrect sensing region is determined based on the peak generated electrical signals of the plurality of sensors of the incorrect sensing region (Di Pardo, fig 9A, 10A, 11A, 12A:  Di Pardo teaches topographic maps that indicate the relative intensity of a force based on shading (¶ 0137) where the intensity of the force is determined “based on the peak generated electrical signals” (see above));   
	Di Pardo does not teach:
	the raw confidence factor is determined by averaging the first regional confidence factor and the second regional confidence factor; and 
	the correction algorithm to calculate the corrected confidence factor is performed if the raw confidence factor is below the threshold confidence factor.  
	Barfield teaches:
	the raw confidence factor is determined by averaging the first regional confidence factor and the second regional confidence factor (Barfield ¶ 0015, ¶ 0017:  Barfield teaches calculating a confidence estimate as the standard deviation of the signals (¶ 0017)and then using the standard deviations of the noise estimate and the filtered signal to determine a Confidence Estimate of the event (EQ 2) where “confidence estimate” reads on “confidence factor” thereby disclosing a “raw confidence factor” based on the confidence estimate of two different regions); and 
	the correction algorithm to calculate the corrected confidence factor is performed if the raw confidence factor is below the threshold confidence factor (Barfield, fig 2, fig 4, ¶ 0018-¶ 0019, ¶ 0022-¶ 0025:  Fig 2 depicts an algorithm “to calculate the corrected confidence factor.”  Barfield teaches the “calculation of Confidence Estimate from pressure data may be used to set and adjust the Delta Pressure threshold value based on the noise present” (¶ 0018) and a “Confidence Estimate” may be used to determine the reliability of a pressure delta measurement (¶ 0019).  In step 465 of fig. 4 the relationship between the delta pressure and the pressure threshold is determined and the algorithm is repeated dependent on the determination).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the percentages (confidence factors) of different regions as taught by Di Pardo by including the manipulation a confidence estimate (confidence factor) as disclosed by Barfield in order “to provide an indication of the reliability of one pressure sensor over another by relying on the pressure sensor with the best confidence estimate” (Di Pardo, ¶ 0016).  

Regarding claim 6 Di Pardo teaches:
	each sensing region has a different total area (Di Pardo, fig 10C, 12C, ¶ 145-146:  Di Pardo teaches pressure maps arranges as a set of matrices each associated to a sensor PS in a pocket 20” (¶ 0146) where the areas associated with the forces due to noise are within a jagged outline ( 0146) and other areas are encircled 0145) disclosing different sensing regions with different areas).

Regarding claim 8:
	Claim 8 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.  Regarding “an activated state of a sensor” Di Pardo teaches that each pressure sensor produces pressure data corresponding to an area (¶ 0156)).

Regarding claim 9:
	Claim 9 recites analogous limitations to claim 3 above and is therefore rejected on the same premise.

Regarding claim 13 Di Pardo teaches:
	determining a first force measurement of a first sensor based on a generated electrical signal of the first sensor  ; 
	determining a second force measurement of a second sensor based on a generated electrical signal of the second sensor (Di Pardo, fig 2, ¶ 0047:  Di Pardo teaches the pressure sensors form a sensor network that “includes a plurality of electrical connections” connected to the pressure sensors disclosing the “force measurement(s)” of the different “sensing region(s)” are “based on electrical signals”); 
	determining a total applied force based on the first force measurement and the second force measurement (Di Pardo, ¶ 0137-¶ 0138, ¶ 0140, ¶ 0142:  Di Pardo teaches determining the force by multiplying the pressure by the area (¶ 0137).  Di Pardo teaches the noise for each type of grip compared to the “total force exerted by the hand”(¶ 0138) disclosing “a total applied force”); 
	determining a first relative magnitude of the first sensing region based on the first force measurement, a first area of the first sensing region, and at least a portion of a total area of the sensing area; 
	determining a second relative magnitude of the second sensing region based on the second force measurement, the first area of the first sensing region, and at least the portion of the total area of the sensing area (Di Pardo, fig 9B, ¶ 0137:  Di Pardo teaches the “mean pressures of each sensor multiplied by the area involved in the detection yield a mean force value (F), and the average of the forces (F) detected by the various sensors is the force F represented by the time plot” (¶ 0137) thereby disclosing “the relative magnitude”  of different “sensing regions”); 
	determining a first regional confidence factor for the first sensing region based on the first relative magnitude, and the total applied force; 
	determining a second regional confidence factor for the second sensing region based on the second relative magnitude, and the total applied force (Di Pardo, ¶ 0138, ¶ 0140, ¶ 0142:  Di Pardo teaches the percentage of noise with respect to the total force applied for various grips.  A person of ordinary skill in the art would understand the total percentage would be 100% and knowing the percentage of the force that represents noise, which represents the “second sensing region” (see claim 1 above), one could easily determine the percentage of total force representing the “first sensing region” where the percentage of total force discloses a  “regional confidence factor”);   
 	Di Pardo does not teach:
	determining a raw confidence factor based on the first regional confidence factor and the second regional confidence factor.
	Barfield teaches:
	determining a raw confidence factor based on the first regional confidence factor and the second regional confidence factor (Barfield ¶ 0015, ¶ 0017:  Barfield teaches calculating a confidence estimate as the standard deviation of the signals (¶ 0017)and then using the standard deviations of the noise estimate and the filtered signal to determine a Confidence Estimate of the event (EQ 2) where “confidence estimate” reads on “confidence factor” thereby disclosing a “raw confidence factor” based on the confidence estimate of two different regions)  .  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the percentages (confidence factors) of different regions as taught by Di Pardo by including the manipulation a confidence estimate (confidence factor) as disclosed by Barfield in order “to provide an indication of the reliability of one pressure sensor over another by relying on the pressure sensor with the best confidence estimate” (Di Pardo, ¶ 0016).   

Regarding claim 14 Di Pardo teaches:
	the first force measurement of the first sensor is determined based on a peak generated electrical signal of the first sensor; 
	the second force measurement of the second sensor is determined based on a peak generated electrical signal of the second sensor (Di Pardo, fig 2, ¶ 0047:  Di Pardo teaches the pressure sensors form a sensor network that “includes a plurality of electrical connections” connected to the pressure sensors disclosing the “force measurement(s)” of the different “sensor(s)” are “based on electrical signals”); and
	the total applied force is determined by summing the first force measurement and the second force measurement (Di Pardo, ¶ 0137-¶ 0138, ¶ 0140, ¶ 0142:  Di Pardo teaches determining the force by multiplying the pressure by the area (¶ 0137).  Di Pardo teaches the noise for each type of grip compared to the “total force exerted by the hand”(¶ 0138) disclosing “a total applied force”).  

Regarding claim 15 Di Pardo does not teach:
	determine if the raw confidence factor is below a threshold confidence factor; and 	perform a discrete correction algorithm to calculate a corrected confidence factor if the raw confidence factor is below the threshold confidence factor.  
	Barfield teaches:
	determine if the raw confidence factor is below a threshold confidence factor; and 	perform a discrete correction algorithm to calculate a corrected confidence factor if the raw confidence factor is below the threshold confidence factor (Barfield, fig 4, ¶ 0018-¶ 0019, 
¶ 0022-¶ 0025:  Barfield teaches the “calculation of Confidence Estimate from pressure data may be used to set and adjust the Delta Pressure threshold value based on the noise present” 
(¶ 0018) and a “Confidence Estimate” may be used to determine the reliability of a pressure delta measurement (¶ 0019).  In step 465 of fig. 4 the relationship between the delta pressure and the pressure threshold is determined and the algorithm is repeated dependent on the determination).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the percentages (confidence factors) of different regions as taught by Di Pardo by including the manipulation a confidence estimate (confidence factor) as disclosed by Barfield in order “to provide an indication of the reliability of one pressure sensor over another by relying on the pressure sensor with the best confidence estimate” (Di Pardo, ¶ 0016).   

Regarding claim 16 Di Pardo teaches:
	determining that the first sensing region is a correct sensing region based on the first regional confidence factor; 
	determining that the second sensing region is an incorrect sensing region based on the second regional confidence factor (Di Pardo, fig 10A, 10C, 12A, 12C, ¶ 0138, ¶ 0142, ¶ 146:  Di Pardo teaches the percentage of the force that represents noise, these areas would represent the “second sensing region” (see claim 12 above), thereby disclosing the “incorrect sensing region” based on a “confidence factor.”  The remaining areas of the grip would represent the “correct sensing region” that would have a “confidence factor” different from the “confidence factor”  of the “incorrect sensing region”); 
	determining an activation area of the incorrect sensing region based on an activated state of the second sensor (Di Pardo, fig 10C, 12C, ¶ 0146:  Di Pardo teaches the “pressure map visible in each figure of this group of figures is arranged as a set of matrices each associated to a sensor PS in a pocket 20” (¶ 0146) where the areas of the force due to noise is represented in a jagged outline (¶ 0146); 
	determining a force distribution of the incorrect sensing region based on the peak generated electrical signal of the second sensor (Di Pardo, fig 9A, 10A, 11A, 12A:  Di Pardo teaches topographic maps that indicate the relative intensity of a force based on shading 
(¶ 0137) where the intensity of the force is determined “based on the peak generated electrical signals” (see claim 14 above));   
	calculating a corrected corresponding peak force measurement of the incorrect sensing region based on the activation area and force distribution of the incorrect sensing region (Di Pardo, ¶ 0133-¶ 0136:  Di Pardo teaches “filtering any possible background noise or activations of the sensor that are not to be attributed to the type of grasp” (¶ 0133) where the “noise” is related to a “force distribution”  and an activation area” (see above) and “filtering” discloses “calculating a corrected corresponding force measurement”); 
	Di Pardo does not teach:
	determining a corrected regional confidence factor for the incorrect sensing region based on the second relative magnitude, the corrected corresponding peak force measurement for the incorrect sensing region, and the total applied force; 
	determining the corrected confidence factor by averaging the regional confidence factor of the correct sensing region and the corrected regional confidence factor of the incorrect sensing region; and 
	determining if the corrected confidence factor is below the threshold confidence factor.  
	Barfield teaches:
	determining a corrected regional confidence factor for the incorrect sensing region based on the second relative magnitude, the corrected corresponding peak force measurement for the incorrect sensing region, and the total applied force; 
	determining the corrected confidence factor by averaging the regional confidence factor of the correct sensing region and the corrected regional confidence factor of the incorrect sensing region (Barfield, fig 2, fig 4, fig 5,  ¶ 0015:  Barfield teaches a “delta pressure” which is the change in pressure between two events where a force covers a different region.  Barfield teaches “After the method outputs a Confidence Estimate, the method may return to step 210 where more data may be samples from the pressure sensor that ultimately progresses to outputting more pressure confidence estimates of the pressure signal” disclosing correcting the regional confidence factor for the different “sensing regions” (¶ 0015).  Fig 2 depicts an algorithm “to calculate a corrected confidence factor”); and 
	determining if the corrected confidence factor is below the threshold confidence factor (Barfield, ¶ 0018-¶ 0019, ¶ 0022-¶ 0025:  Barfield teaches the “calculation of Confidence Estimate from pressure data may be used to set and adjust the Delta Pressure threshold value based on the noise present” (¶ 0018) and a “Confidence Estimate” may be used to determine the reliability of a pressure delta measurement (¶ 0019) thereby disclosing if the “corrected confidence factor is below the threshold confidence factor”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the percentages (confidence factors) of different regions as taught by Di Pardo by including the manipulation a confidence estimate (confidence factor) as disclosed by Barfield in order “to provide an indication of the reliability of one pressure sensor over another by relying on the pressure sensor with the best confidence estimate” (Di Pardo, ¶ 0016).   
	
Regarding claim 17:
	Claim 17 recites analogous limitations to claim 15 above and is therefore rejected on the same premise.

Regarding claim 18 Di Pardo teaches:
	determining that the first sensing region is a correct sensing region based on the first regional confidence factor; 
	determining that the second sensing region is a correct sensing region based on the second regional confidence factor (Di Pardo, fig 10A, 10C, 12A, 12C, ¶ 0138, ¶ 0142, ¶ 146:  Di Pardo teaches the percentage of the force that represents noise, these areas would represent the “second sensing region” (see claim 12 above), thereby disclosing the “incorrect sensing region” based on a “confidence factor.”  The remaining areas of the grip would represent the “correct sensing region” that would have a “confidence factor” different from the “confidence factor”  of the “incorrect sensing region”); 
	determining an activation area of the incorrect sensing region based on an activated state of the first sensor (Di Pardo, fig 10C, 12C, ¶ 0146:  Di Pardo teaches the “pressure map visible in each figure of this group of figures is arranged as a set of matrices each associated to a sensor PS in a pocket 20” (¶ 0146) where the areas of the force due to noise is represented in a jagged outline (¶ 0146); 
	determining a force distribution of the incorrect sensing region based on the peak generated electrical signal of the first sensor (Di Pardo, fig 9A, 10A, 11A, 12A:  Di Pardo teaches topographic maps that indicate the relative intensity of a force based on shading 
(¶ 0137) where the intensity of the force is determined “based on the peak generated electrical signals” (see claim 14 above));   
	calculating a corrected corresponding peak force measurement of the incorrect sensing region based on the activation area and force distribution of the incorrect sensing region (Di Pardo, ¶ 0133-¶ 0136:  Di Pardo teaches “filtering any possible background noise or activations of the sensor that are not to be attributed to the type of grasp” (¶ 0133) where the “noise” is related to a “force distribution”  and an activation area” (see above) and “filtering” discloses “calculating a corrected corresponding force measurement”); 
	Di Pardo does not teach:
	determining a corrected regional confidence factor for the incorrect sensing region based on the second relative magnitude, the corrected corresponding peak force measurement for the incorrect sensing region, and the total applied force; 
	determining the corrected confidence factor by averaging the regional confidence factor of the correct sensing region and the corrected regional confidence factor of the incorrect sensing region; and 
	determining if the corrected confidence factor is below the threshold confidence factor.  
	Barfield teaches:
	determining a corrected regional confidence factor for the incorrect sensing region based on the second relative magnitude, the corrected corresponding peak force measurement for the incorrect sensing region, and the total applied force; 
	determining the corrected confidence factor by averaging the regional confidence factor of the correct sensing region and the corrected regional confidence factor of the incorrect sensing region (Barfield, fig 2, fig 4, fig 5,  ¶ 0015:  Barfield teaches a “delta pressure” which is the change in pressure between two events where a force covers a different region.  Barfield teaches “After the method outputs a Confidence Estimate, the method may return to step 210 where more data may be samples from the pressure sensor that ultimately progresses to outputting more pressure confidence estimates of the pressure signal” disclosing correcting the regional confidence factor for the different “sensing regions” (¶ 0015).  Fig 2 depicts an algorithm “to calculate a corrected confidence factor”); and 
	determining if the corrected confidence factor is below the threshold confidence factor (Barfield, ¶ 0018-¶ 0019, ¶ 0022-¶ 0025:  Barfield teaches the “calculation of Confidence Estimate from pressure data may be used to set and adjust the Delta Pressure threshold value based on the noise present” (¶ 0018) and a “Confidence Estimate” may be used to determine the reliability of a pressure delta measurement (¶ 0019) thereby disclosing if the “corrected confidence factor is below the threshold confidence factor”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the percentages (confidence factors) of different regions as taught by Di Pardo by including the manipulation a confidence estimate (confidence factor) as disclosed by Barfield in order “to provide an indication of the reliability of one pressure sensor over another by relying on the pressure sensor with the best confidence estimate” (Di Pardo, ¶ 0016).   

Regarding claim 19:
	Claim 19 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.

Claims 4, 7, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Di Pardo as modified in view of Barfield as applied to claims 3 and 17 above respectively, and further in view of Grau et al., U.S. Pub. No. 2016/0041610 A1.

Regarding claim 4 Di Pardo does not teach: 
	the first and second force measurements are calculated using stored calibration curves including the relationship between the peak generated electrical signals and a corresponding force measurement.
	Grau teaches:
	  the first and second force measurements are calculated using stored calibration curves including the relationship between the peak generated electrical signals and a corresponding force measurement (Grau, ¶ 0318:  Grau teaches “Compensation values can be constructed by a standard calibration procedure in which pressure is applied at known positions on the sensor, and the results stored in a table”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ergonomic analysis of a sensorized glove which contains a plurality of pressure sensors detecting the pressure exerted in corresponding areas as taught by Di Pardo by including using stored calibration curves as taught by Grau in order to provide a system “to accurately reconstruct the centroid position of the touch through arithmetic interpolation” (Grau, ¶ 0990). 

Regarding claim 7 Di Pardo teaches:
	a corrected corresponding peak force measurement of the incorrect sensing region based on the activation area and force distribution of the incorrect sensing region is a [scaled peak force measurement based on a stored calibration curve] (Di Pardo, ¶ 0133-¶ 0136:  Di Pardo teaches “filtering any possible background noise or activations of the sensor that are not to be attributed to the type of grasp” (¶ 0133) where the “noise” is related to a “force distribution”  and an activation area” (see claim 1 above) and “filtering” discloses “calculating a corrected corresponding force measurement”).  
	Di Pardo does not teach:	
	[scaled peak force measurement based on a stored calibration curve]
	Grau teaches:
	[scaled peak force measurement based on a stored calibration curve] (Grau, ¶ 0318:  Grau teaches “Compensation values can be constructed by a standard calibration procedure in which pressure is applied at known positions on the sensor, and the results stored in a table” and interpolation is used to determine values other than the stored values disclosing “a scaled peak force measurement based on a stored calibration curve”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ergonomic analysis of a sensorized glove which contains a plurality of pressure sensors detecting the pressure exerted in corresponding areas as taught by Di Pardo by including using stored calibration curves as taught by Grau in order to provide a system “to accurately reconstruct the centroid position of the touch through arithmetic interpolation” (Grau, ¶ 0990). 

Regarding claim 10:
	Claim 10 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.

Regarding claim 11:
	Claim 11 recites analogous limitations to claim 7 above and is therefore rejected on the same premise.

Regarding claim 20:
	Claim 20 recites analogous limitations to claim 7 above and is therefore rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elias et al., U.S. Pat. No. 11,009,949,B1, teaches segmented force sensors for wearable devices.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2865       

/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        7/15/2022